
	
		II
		111th CONGRESS
		1st Session
		S. 2602
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2009
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  men’s or boys’ knit-to-shape cashmere sweaters.
	
	
		1.Certain men’s or boys’ knit-to-shape
			 cashmere sweaters
			(a)In GeneralSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Knit-to-shape sweaters for men or boys, wholly of cashmere, as
						described in U.S. note 21(b) to this subchapter (provided for in subheading
						6110.12.10)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Amendments to U.S. notes
				(1)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by adding at the end
			 the following new U.S. Note:
					
						21. (a)
				Headings
				9902.01.00 through 9902.XX.XX
				cover only garments that were knit to shape on flat knitting machines with a
				stitch count exceeding 9 stitches per 2 centimeters but less than or equal to
				18 stitches per 2 centimeters, measured on the outer surface of the fabric
				forming the exterior surface of the garment in the direction on which the
				stitches are formed. Whenever such fabric is formed using both knit and purl
				stitches, the purl stitches will be disregarded and only the knit stitches on
				the outer surface of the fabric will be counted. In order to be eligible for
				entry under these headings—
							(1)all of the garment’s component parts,
				including any collars, plackets, cuffs, waistbands and pockets, must have been
				knit to shape; and
							(2)all of the garment’s components must have
				been assembled by looping and linking, including the side seams.
							(b)Headings 9902.01.00 through 9902.XX.XX cover only
				garments that were knit to shape on flat knitting machines with a stitch count
				not exceeding 9 stitches per 2 centimeters, measured on the outer surfaces of
				the fabric forming the exterior surface of the garment in the direction on
				which the stitches are formed. Whenever such fabric is formed using both knit
				and purl stitches, the purl stitches will be disregarded and only the knit
				stitches on the outer surface of the fabric will be counted. In order to be
				eligible for entry under these headings—
							(1)all of the garment’s component parts,
				including any collars, plackets, cuffs, waistbands and pockets, must have been
				knit to shape; and
							(2)all of the garment’s components must have
				been assembled by looping and linking, including the side
				seams.
							.
				(2)Technical correctionSuch subchapter is further amended by
			 striking the first U.S. note 18 to such subchapter (relating to headings
			 9902.14.01 through 9902.14.05) and inserting after U.S. note 19, the following
			 new U.S. Note:
					
						20.For the purposes of subheadings 9902.14.01,
				9902.14.02, 9902.14.03, 9902.14.04, and 9902.14.05, the term mechanics'
				work gloves means gloves having the following characteristics: synthetic
				leather palms and fingers; fourchettes of synthetic leather or of fabric in
				part of nylon or elastomeric yarn; backs comprising either one layer of knitted
				fabric in part of elastomeric yarn or three layers with the outer layer of
				knitted fabric in part of elastomeric yarn, the center layer of foam and the
				inner layer of tricot fabric, the foregoing whether or not including a
				thermoplastic rubber logo or pad on the back; and elastic wrist straps with
				molded thermoplastic rubber hook-and-loop
				enclosures.
						.
				(c)Effective
			 DateThe amendments made by
			 this section apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
